
	
		I
		111th CONGRESS
		1st Session
		H. R. 3522
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Space (for
			 himself and Mr. Ryan of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to provide
		  grants and assistance to States to conduct outreach to veterans regarding
		  hardship and priority under the Department of Veterans Affairs patient
		  enrollment system.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Hardship Outreach for
			 Priority Eights (HOPE) Act.
		2.Outreach to
			 veterans regarding hardship and priority under Department of Veterans Affairs
			 patient enrollment system
			(a)Assistance
			 providedThe Secretary of
			 Veterans Affairs shall provide grants and other assistance to States for the
			 purpose of providing outreach to veterans who may be able to apply for a change
			 in priority under the patient enrollment system maintained by the Secretary
			 under section 1705 of title 38, United States Code, due to hardship.
			(b)Priority for
			 certain StatesIn providing grants and assistance under
			 subsection (a), the Secretary shall give priority to States with—
				(1)veteran
			 populations of at least 500,000; and
				(2)unemployment rates
			 that exceed the national average unemployment rate.
				(c)LimitationFor
			 any fiscal year, not more than 20 percent of the amount of the funds made
			 available for the provision of grants and assistance under subsection (a) shall
			 be provided to any one State.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this Act such sums as may be necessary for each of fiscal years 2010
			 through 2014.
			
